Case 1:19-cv-04587-JPO Document 60-1 Filed 10/04/19 Page 1of1

RETURN OF SERVICE

UNITED STATES DISTRICT COURT
Southern District of New York

 

 

 

 

 

Index Number: 1:18-CV-04587-JPO Date Filed: 7/25/2019
Plaintiff:

VS. JGS2019001433
Defendant:

ROC-A-FELLA RECORDS INC,ET AL

For:

Christopher Brown, Esq.
Brown & Rosen LLC
100 State Street

Suite 900

Boston, MA 02109

Received by COURTESY FLORIDA PROCESS SERVERS on the 18th day of September, 2019 at 5:00 pm to be served on
Timothy Mosley, 1770 N Bayshore Drive, Unit 2612/2615, Miami, FL 33132.

i, Louis Pardo, do hereby affirm that on the 23rd day of September, 2019 at 6:45 pm, I:

AFFIXED a true copy of the Summons, Cover Sheet, Rule 7.1 Statement, Amended Complaint, AO 121 Form to
the door at the address of: 1770 N Bayshore Drive, Unit 2612/2615, Miami, FL 33132, the same being the
defendant/respondent's place of Abode within the State of New York. Deponent completed service by mailing a true
copy of the Summons, Cover Sheet, Rule 7.1 Statement, Amended Complaint, AO 121 Form in a postpaid
envelope to the address of: 1770 N Bayshore Drive, Unit 2612/2615, Miami, FL 33132 bearing the words "Personal &
Confidential” by First Class Mail on 9/23/2019 and placed in an official depository of the U.S.P.S. in the State of Florida.

Additional Information pertaining to this Service:
9/19/2019 9:35 am Attempted Service. No one answer the door.
9/21/2019 10:54 am Attempted Service. No one answer the door.

| certify that | am over the age of 18, have no interest in the above action, and am a Certified Process Server, in good
standing, in the judicial circuit in which the process was served.

Yor Powe

Louis Pardo
CPS #2511

COURTESY FLORIDA PROCESS SERVERS
Payment Center

P.O. Box 40-3621

Miami Beach, FL 33140

(888) 319-3160

Our Job Serial Number: JGS-2019001433

Copyright © 1992-2019 Database Senices, Inc. Process Server's Toolbox V8. 1c
